Duer, J. (The Chief Justice concurring.)
Notice of the adjustment of the costs must be served in all cases where, the defendant has given notice of his appearance in the action. (Amended Code, § 311, 414.) The statute requires this, and the court cannot dispense with it. The former mode of taxing costs without notice, and then giving notice of re-taxing, is no longer *655possible, for the judgment itself is irregular, if notice be omitted after the defendant appears in the action. The judgment must be vacated.